IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-60741
                          Conference Calendar



LAVEAL McGHEE,

                                           Plaintiff-Appellant,

versus

SUSIE BRADSHAW; JULIE A. EPPS,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:96-CV-106-BrS
                       - - - - - - - - - -
                         August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Laveal McGhee, Mississippi prisoner # 37135, appeals from

the district court’s dismissal as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) of his civil rights complaint brought under 42

U.S.C. § 1983.    He argues that the district court, following a

hearing held pursuant to Spears v. McCotter, 766 F.2d 179, 182

(5th Cir. 1985), abused its discretion by dismissing his claim

that the actions of Yazoo County Circuit Court Clerk, Susie

Bradshaw, and his trial co-counsel, Julie Epps, in failing to

send him documents from his 1980 criminal trial amounted to a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-60741
                                 -2-

denial of access to the courts.    We have reviewed the record and

the briefs of the parties, and we discern no abuse of discretion.

See Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999).

     McGhee provides no argument on the issue whether Epps

conspired with Bradshaw to deny him the records he sought, so as

to make Epps a state actor as required for liability under 42

U.S.C. § 1983.    See Mills v. Criminal Dist. Court No. 3, 837 F.2d
677, 679 (5th Cir. 1988).

     Concerning Bradshaw, who is a state actor, McGhee’s

assertion that court clerks have an affirmative duty to provide

the parties copies of orders or pleadings filed in criminal cases

is incorrect; instead they “merely have a duty to file and docket

all papers filed in each court case.”      Brooks v. George County,

Miss., 84 F.3d 157, 168-69 (5th Cir. 1996).     When “‘no duty to

act existed, the failure to act [does] not violate the

constitution.’”    Id. at 169, quoting Salas v. Carpenter, 980 F.2d
299, 307 (5th Cir. 1992).    McGhee’s own exhibit of Bradshaw’s

letter to him, submitted during the Spears hearing, shows that

she fulfilled his request for copies of the case documents she

had in the court’s file.    Bradshaw’s conduct exceeded her duty

under the circumstances, and McGhee’s terse argument on the issue

fails to establish any liability under 42 U.S.C. § 1983.      See

Brooks, 84 F.3d at 169.

     AFFIRMED.